Citation Nr: 1509102	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-00 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for left knee degenerative joint disease, status post medial collateral ligament (MCL)/anterior cruciate ligament (ACL) removal, with residual scars, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee degenerative joint disease with limited extension, currently rated as non-compensable.

3.  Entitlement to service connection for pseudogout.  


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to June 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for an increased rating for his left knee degenerative joint disease, status post MCL/ACL removal with residual scars.  

In a November 2013 rating decision, the RO confusingly assigned a separate noncompensable rating for left knee degenerative joint disease with limited extension, rather than just considering any noncompensable symptoms as part 
of his current rating.  As this issue was raised in the context of the Veteran's appeal for an increased rating for his left knee but assigned only a noncompensable rating, the Board is accepting jurisdiction over the separate rating as well.

The issue of entitlement to service connection for pseudogout is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee disability is manifested by pain, swelling, degenerative joint disease and some limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left knee degenerative joint disease, status post MCL/ACL removal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5258, 5257 (2014).

2.  From August 2, 2012, the criteria for a 10 percent rating, but no higher, for left knee degenerative joint disease with limed motion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case, compliant VCAA notice was provided by letter dated in December 2009.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service VA treatment records, and VA examination reports.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to   the Veteran.  


II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
  
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is non-compensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a (2014).

Flexion of the leg limited to 60 degrees warrants a 0 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating. 
38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension of the leg limited to 5 degrees warrants a 0 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is knee impairment with slight recurrent subluxation or lateral instability; a 20 percent rating for moderate recurrent subluxation or lateral instability; or a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5258, a 20 percent rating is assigned for a knee with dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Id.

Under Diagnostic Code 5259, a maximum 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.  Id.

Service connection for the Veteran's left knee disability was established in a June 1976 rating decision.  His left knee disability MCL/ACL removal is currently rated 10 percent disabling under Diagnostic Code 5259.  He filed the instant claim for an increased rating in November 2009.  He contends that his left knee disability is more severe than as contemplated by the currently-assigned 10 percent disability rating.

Following a careful review of the record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's left knee status post MCL/ACL removal does not show dislocation of the semilunar cartilage or subluxation or instability of the left knee. 

As an initial matter, the Board notes that in the 1976 rating, the 10 percent evaluation assigned under Diagnostic Code 5259 was based on a finding of laxity  in the anterior cruciate ligament and subpatellar crepitation. The April 1976 VA examination upon which the RO relied noted the Veteran's range of motion was within normal limits at that time.  Similarly, a VA examination in January 1982 revealed full range of motion, and a March 1982 rating assigned a 10 percent rating, noting ACL instability.  Thus, although Diagnostic Code 5259 can contemplate limitation of motion, it appears that the RO's use of this Diagnostic Code in the 1976 and 1982 rating decisions was solely based on findings concerning instability.  

Accordingly, the Board concludes that it does not violate the rule against pyramiding, based on the facts in this case, to consider a separate rating for limitation of motion, notwithstanding the RO's choice to utilize Diagnostic Code 5259 in 1976 and 1982 to rate his instability.  

Turning to the question as to whether the Veteran's left knee MCL/ACL removal warrants a rating in excess of 10 percent, the Board finds that the preponderance of the evidence is against the claim.  

As noted above, a 10 percent rating is the maximum assignable under Diagnostic Code 5259 for post-operative cartilage removal.  

The Board has considered whether a higher rating could be assigned under Diagnostic Code 5257, which evaluates instability and subluxation.  Despite the Veteran's subjective reports of giving way, including during December 2009 and September 2013 VA examinations, physical examination at those times were negative for objective evidence of instability of the left knee.  The 2009 examiner stated that "[t]he medial/lateral collateral ligaments stability test, the anterior and posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test are all within normal limits for the left knee."  The 2009 examiner further found that there was no subluxation of the Veteran's left knee.  The 2013 examiner noted normal anterior, posterior, and medial-lateral left knee stability.  The 2013 examiner further found that there was no evidence of recurrent patellar subluxation or dislocation.  Review of VA treatment records reflects the Veteran's complaints and/or findings of pain, swelling, crepitus, and a Baker's cyst.

The Board finds that the objective findings during VA medical examination are more probative than the Veteran's assertions regarding the presence of instability as the examiners' opinions are based on medical expertise and are supported by the record.  Moreover, the 10 percent rating presently assigned adequately contemplates his subjective complaints of giving way and instability.  Thus, a higher rating for instability or subluxation pursuant to Diagnostic Code 5257 is not warranted.  38 C.F.R. § 4.71a.  

The Board has also considered whether a higher rating is warranted under Diagnostic Code 5258.  However, neither the VA examinations nor VA treatment records reflect a diagnosis showing dislocated semilunar cartilage.  Accordingly, a higher rating is not warranted under Diagnostic Code 5258.

As noted above, the Board will also consider whether a separate compensable rating based on limitation of motion is warranted.  

During his December 2009 VA examination, the examiner reported that the Veteran's left knee had full range of motion for both extension and flexion with objective evidence of pain at 0 and 140 degrees.  VA treatment records reveal the Veteran with range of motion of 1 to 100 degrees on August 2, 2012.  In February 2013, his range of motion was 0 to 120 degrees.  During the September 2013 examination, the Veteran's left knee range of motion was 5 degrees to 100 degrees.  

The Veteran's motion has not been limited to a compensable degree at any point during the course of the claim to warrant a compensable rating under Diagnostic Code 5260 or 5261.  However, he has showed some limitation of motion as of August 2, 2012.  Thus, the Board finds that a 10 percent rating is warranted from August 2, 2012, for the separate rating assigned by the RO under Diagnostic Code 5003.  Prior to that time, the Veteran's motion has been shown to be full.  

Moreover, as the Veteran has not had limitation of extension and flexion to a compensable degree at any time during the course of the appeal, separate ratings for both limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261 is not warranted.  VAOPGCPREC 9-2004.

The Board has also considered whether a separate rating is warranted for his residual surgical scars.  However, the Veteran has not alleged that his left knee scarring is painful or unstable, nor did the 2009 or 2013 examiners find evidence that the Veteran's scarring is painful or unstable.  Moreover, the 2013 examiner noted the Veteran's scars were linear, with one measuring 11 cm. and another measuring 5 cm.  Thus, his scars do not cover an area of 926 sq. cm. or more.  As such, a separate compensable rating for his scarring is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804 (2014).

The Board has considered whether the Veteran's left knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's objective disability level and his subjective symptoms, and provide for higher ratings for more severe symptomatology than     is shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional 
loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As a final matter, the Veteran does not contend and the evidence does not reflect that he is unemployable due to his left knee disability.  Indeed, an August 2013 VA treatment report notes the Veteran is on disability after 30 years from his roofing job due to a left wrist fracture.  Accordingly, no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.


ORDER

A rating in excess of 10 percent for degenerative joint disease, status post MCL/ACL removal, with residual scars is denied.

From August 2, 2012, a 10 percent rating for the separately rated left knee degenerative joint disease with limited motion is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

The Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim for service connection for pseudogout. 

The Veteran is service-connected for a left knee disability and was diagnosed with pseudogout in May 1994.  He alleges that because the condition occurs in damaged joints, and his left knee is a damaged joint, that the condition warrants service connection. 

Secondary service connection may be established for a disability that is caused 
by a service connected disability or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002).  

The Board finds that a VA examination and opinion is necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his pseudogout.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain updated relevant VA treatment records.  If any requested records are not available, the Veteran should be notified of such. 

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA rheumatology examination to address the Veteran's claim for service connection for pseudogout.  The claims file and electronic treatment records must be reviewed by the examiner.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. For any gout or pseudogout shown during the course of the claim (since October 2009), is it at least as likely as not (50/50 probability) etiologically related to his military service?  Please explain why or why not.

b. If the condition is not related to service, is it at least as likely as not caused by the Veteran's service-connected left knee disability?  Please explain why or why not.

c. If the Veteran's claimed pseudogout was not caused by his service-connected left knee disability, is it at least as likely as not that the condition has been permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected left knee disability?  Please explain why or why not.

d. If the claimed pseudogout was permanently worsened beyond normal progression by the service-connected left knee disability (aggravated) the examiner should attempt to quantify the extent of aggravation.  The rationale for the opinions should be provided. 

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


